 



EXHIBIT 10.3
ESCROW RELEASE AGREEMENT

     
1,068,140 SHARES
  JULY 19, 2007

     WHEREAS, Beacon Respiratory Service, Inc., a Delaware corporation
(“Beacon”), and Alliance Oxygen & Medical Equipment, Inc. a Florida corporation
(“Alliance”), and Timothy Beach and Stuart Christensen, collectively
(collectively the “Shareholders”) are parties to an Asset Purchase Agreement
dated July 12, 2006 (the “Purchase Agreement”).
     WHEREAS, pursuant to the Escrow Agreement (“Escrow Agreement”) contained in
the Purchase Agreement, Kerr, Russell and Weber, PLC, as Escrow Agent (“Escrow
Agent”) is holding 2,136,280 shares (“Shares”) of Arcadia Common Stock $0.001
par value (“Common Stock”).
     WHEREAS, Alliance and the Shareholders desire to receive these shares of
Common Stock in full satisfaction of the Escrow Agreement according to the terms
and conditions contained herein.
     WHEREAS, the closing of the sale of Florida Durable Medical Equipment
Division of Arcadia Resources, Inc., a Nevada Corporation (“Arcadia”) to a
specific purchaser (“DME Sale”) is a condition to the release of the Shares.
     NOW THEREFORE, Beacon, Arcadia, Alliance and the Shareholders
(collectively, the “Parties”) agree as follows:
1. Assignment of Shares.

  1.1   Alliance hereby assigns, conveys and transfers to the Shareholders all
of its rights, title, benefits, and interests in and to the Shares payable under
the Purchase Agreement.     1.2   Beacon hereby gives its express consent to
Alliance’s assignment of the Shares to the Shareholders, pursuant to
Section 6.15 of the Purchase Agreement.

2. Release of Shares.

  2.1   Within five (5) business days of closing of the DME Sale, Arcadia will
deliver to each Shareholder 534,070 Shares of Arcadia Common Stock each, for a
total of 1,068,140 Shares in the aggregate, from the Shares held in Escrow.    
2.2   Arcadia’s obligation to issue the Shares to the Shareholders shall be
contingent on the prior receipt by Arcadia of an executed copy of this
Agreement, compliance with AMEX listing requirements and the absence of any
adverse notification or other action by a self-regulating organization or
governmental agency concerning the transaction.     2.3   The Shareholders and
Alliance hereby agree that, upon execution of this Agreement by all Parties, and
the delivery of the Shares following the closing of the DME Sale

Page 1 of 6



--------------------------------------------------------------------------------



 



      as provided herein, that Arcadia and the Escrow Agent shall have no
further obligations with respect to the Shares.

  2.4   The Shareholders agree to reasonably cooperate and assist Arcadia in
closing the DME Sale.     2.5   Upon written notice to the Shareholders that the
DME Sale to the specified purchaser has not closed and that the sale transaction
is terminated, this Agreement, without further action of the Parties, shall be
void, of no further force and effect, and the Shares shall continue to be held
in Escrow pursuant to the Escrow Agreement.     2.6   So long as the DME Sale
has closed, and the Shares have been released from Escrow, then upon the sale of
all of the Shares, the Shareholders shall be entitled to request from Arcadia a
payment (“True Up Payment”) if the aggregate gross sales proceeds (“Sales
Proceeds”) are less than the aggregate value of such Shares on the date of
issuance. The value of Shares on the date of issuance shall be determined based
on the 10 day trading average closing trading price of the Common Stock
preceding the closing date of the DME Sale. The sale proceeds shall be
calculated without any set off or deduction for broker’s commissions or other
expenses, costs or taxes incurred by the Shareholders in the sale or ownership
of the sales. The amount of the True Up Payment shall be an amount equal to the
Issuance Value of the sold Shares less the Sale Proceeds.         If the
Shareholders are entitled to a True-Up Payment, as provided herein, Arcadia
shall pay the True-Up Payment within 10 days after the delivery of any
documentation requested by Arcadia to calculate the amount of the True Up
Payment. Any True-Up Payment shall be made either in the form of cash or in the
form of additional Common Stock with an aggregate share value (based on the
closing price on the last 10 trading days) equal to the amount of the True-Up
Payment. The decision whether to pay any required True-Up Payment in the form of
cash, Common Stock or a combination thereof, shall be determined by Arcadia in
its sole discretion. Upon making the True Up Payment, if applicable, as provided
herein, the parties acknowledge and agree that Arcadia and Beacon will have no
further obligations of any kind under this Agreement; or with respect to the
Shares.         The rights provided to the Shareholders by this Section 2.6 and
performance hereunder are subject to all terms and conditions of this Agreement,
the execution of such additional documents as may be requested to effectuate the
intent of this Agreement and compliance with regulatory requirements, and shall
automatically expire and be null and void (a) if all of the Shares are not sold
before December 15, 2008, and/or (b) if any True-Up is requested by the
Shareholders on or after December 27, 2008.     2.7   The Shareholders
acknowledge and agree that they shall not sell (in a public or private sale)
transfer, assign or trade more than 10,000 shares each in any one day (“Sale
Restriction”). For purposes of this section, a “public sale” means a sale
through a Securities Exchange or otherwise in a broker’s transaction as defined
in

Page 2 of 6



--------------------------------------------------------------------------------



 



      SEC Rule 144. The Sale Restriction shall be non-cumulative and the
Shareholders, for example, are not permitted to sell more than 10,000 Shares
each on a given day due to the fact that less than the maximum number of Shares
were sold on a prior day. The Shareholders further acknowledge and agree that
neither of them shall sell any shares of Arcadia on a “short” basis. Arcadia
shall be entitled to request all reasonable information and documentation from
the Shareholders to insure compliance with provisions of this Agreement. Any
violation of the Sale Restriction by either of the Shareholders shall result in
an automatic waiver by both Shareholders of the rights provided in Section 2.6
of this Agreement. The Sale Restriction shall expire and be of no further force
or effect on and after December 15, 2008.

3. Representations and Warranties.

  3.1   Alliance and the Shareholders represent and warrant to Arcadia and
Beacon that they understand that the Shares have been or are being offered by
Arcadia in reliance on specific exemptions from the registration requirements of
the Securities Act of 1933, as amended, and applicable state securities laws and
that Arcadia is relying on the truth and accuracy of, and Alliance and
Shareholders’ compliance with, the representations, covenants, warranties,
agreements, acknowledgments and understandings of Alliance and Shareholders set
forth herein and in the Purchase Agreement and other documents from the July 12,
2006 transaction, incorporated herein word for word, in order to determine the
availability of such exemptions and the eligibility of Shareholders to acquire
the Shares.     3.2   Alliance and the Shareholders agree to the imprinting,
subject to the terms of this Agreement, of a legend on each certificate
evidencing the Shares in substantially the following form:

     THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE LAW. THE
SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THESE SHARES
UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE LAW OR AN OPINION OF
COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED
UNDER THE ACT.

      The legend set forth above shall be removed and Arcadia shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at DTC, only if (i) such Shares are sold or transferred pursuant to an
effective Registration Statement or Rule 144 (assuming the transferor is not an
affiliate of Arcadia), or (ii) such

Page 3 of 6



--------------------------------------------------------------------------------



 



      Shares are eligible for sale under Rule 144(k).  Any fees associated with
the removal of such legend, including Arcadia’s reasonable processing fee and
any expenses incurred by the holder of the Shares to acquire an opinion of
counsel, shall be borne by such holder.

  3.3   Alliance and the Shareholders represent and warrant to Arcadia and
Beacon that they are knowledgeable, sophisticated and experienced in making, and
are qualified to make decisions with respect to, investments in securities, and
that they have requested, received, reviewed and considered all publicly
available and such other information they deem relevant in making an informed
decision to accept the Shares in satisfaction of the Earnout.     3.4   Alliance
and the Shareholders understand that nothing in this Agreement or any other
materials presented to them in connection therewith constitutes legal, tax or
investment advice. Alliance and the Shareholders have consulted such legal, tax
and investment advisors as they, in their sole discretion, have deemed necessary
or appropriate in connection with this Agreement.     3.5   Alliance and the
Shareholders understand that no federal or state agency has passed on or made
any recommendation or endorsement of the Shares or the fairness, merits or
suitability of the transaction contemplated by this Agreement.     3.6  
Alliance and the Shareholders have evaluated the merits and risks of investment
in the Shares, have adequate means of providing for their financial needs and
contingencies, are able to bear the substantial financial risk of an investment
in the Shares, and are able to afford a complete loss of such investment.
Further, the Common Stock is currently listed on the American Stock Exchange,
and presently or in the future, there may not be a public market for the Shares.
    3.7   Alliance and the Shareholders understand and agree that additional
shares of Common Stock may be sold or issued by Arcadia from time to time, which
could result in the dilution of the their percentage interest and shareholding
position in the Arcadia.     3.8   Alliance and the Shareholders understand that
Arcadia may file documents with the U.S. Securities and Exchange Commission,
disclosing the transactions contemplated hereby and may make such other filings
and notices in the manner and time required by the Commission, including the
filing of this Agreement if required, as well as any filings that may be
required by state regulators.     3.9   Alliance and the Shareholders agree that
if any certificate or instrument evidencing any Shares is mutilated, lost,
stolen or destroyed, Arcadia shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to Arcadia of such loss, theft or destruction and
customary and reasonable indemnity or other form of security, if required by
Arcadia.

Page 4 of 6



--------------------------------------------------------------------------------



 



4. Miscellaneous.

  4.1   The headings of the various paragraphs of this Agreement are for
convenience of reference only and shall in no way modify any of the terms or
provisions of this Agreement.     4.2   Effective automatically on the closing
of the DME Sale without any further action by each Shareholder and Alliance, for
good and valuable consideration, the receipt and sufficiency of which is hereby
expressly acknowledged, each Shareholder and Alliance, on behalf themselves and
their respective successors and assigns and any other person that may claim by,
through or under any of them, hereby release and discharge the Beacon, Arcadia
and their respective directors, officers, employees and agents, from and against
any and all claims, liabilities, obligations, suits, actions, causes of action,
losses, damages and accounts of whatsoever type or nature, liquidated or
unliquidated, choate or inchoate, known or unknown, whether in tort, contract or
statutory, and whether having arisen, accrued or matured heretofore or
hereafter, arising from or in connection with any and all transactions or
dealings between the Parties whatsoever, including but not limited to any and
all claims arising under the Purchase Agreement, the Escrow Agreement or
otherwise and any and all claims to the remaining 1,068,140 Shares held in
Escrow; provided, however, that any claim for breach of this Agreement and of
that certain Note Payment Agreement of even date herewith is not released and
discharged.         Effective automatically on the closing of the DME Sale
without any further action by any Party to this Agreement, each Party to this
Agreement hereby releases and discharges the Escrow Agent from any and claims
liabilities, obligations, suits, actions, causes of action, losses, damages and
accounts of whatsoever type or nature, liquidated or unliquidated, choate or
inchoate, and whether having arisen, accrued or matured heretofore or hereafter,
arising from or in connection with the Escrow Agreement to date and with respect
to all actions taken in conformity with this Agreement.     4.3   This Agreement
and the rights and obligations of the Parties shall be governed by and construed
in accordance with the substantive laws of the State of Florida without giving
effect to the choice of laws rules thereof.     4.4   This Agreement constitutes
the entire Agreement between the Parties with respect to the subject matter
hereof and supersedes any and all other prior or contemporaneous agreements or
representations, either oral or written, between the Parties with respect to the
subject matter hereof. This Agreement, or any facsimile hereof, may be executed
by any number of counterparts, each of which shall constitute an original
Agreement, and all of which shall constitute one and the same instrument.    
4.5   Any and all disputes, controversies or claims arising out of or relating
to this Agreement shall be resolved exclusively and conclusively by the binding
arbitration provisions of the Purchase Agreement, which provisions are
incorporated herein by this reference.

Page 5 of 6



--------------------------------------------------------------------------------



 



  4.6   The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumptions or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authoring of any of the provisions of
this Agreement. The word “including” shall mean including without limitation.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances may require. The Parties agree and acknowledge that
the statements contained in the recitals to this Agreement are correct and the
recitals are an integral part of this Agreement.

                          ARCADIA RESOURCES, INC.    
 
               
 
               
 
      By:   /s/ Chad Hensley    
 
               
 
               
 
      Its:   V.P. and Corporate Controller    
 
                BEACON RESPIRATORY SERVICES, INC.   ALLIANCE OXYGEN & MEDICAL
EQUIPMENT, INC.    
 
               
By:
  /s/ Chad Hensley   By:   /s/ Tim Beach    
 
               
 
               
Its:
  V.P. and Corporate Controller   Its:   V.P.    
 
                /s/ Tim Beach   /s/ Stuart Christensen               Timothy
Beach   Stuart Christensen    

Page 6 of 6